Exhibit 10.9


Name:
[●]
Number of Restricted Stock Units:
[●]
Grant Date:
[●]





DUNKIN’ BRANDS GROUP, INC.
2015 OMNIBUS LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (the “Agreement”) is made, effective as of
the [●]th day of [●], [●] (the “Grant Date”), between Dunkin’ Brands Group,
Inc., a Delaware corporation (the “Company”), and [●] (the “Participant”).
1.    Restricted Stock Unit Award. The Participant is hereby awarded, pursuant
to the Dunkin’ Brands Group, Inc. 2015 Omnibus Long-Term Incentive Plan (as
amended from time to time, the “Plan”), and subject to its terms, a Restricted
Stock Unit award (the “Award”) giving the Participant the conditional right to
receive, without payment but subject to the conditions and limitations set forth
in this Agreement and in the Plan, [●] shares of Stock, subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof.
2.    Vesting. Subject to Section 3 below, during the Participant’s Employment,
the Award, unless earlier terminated, shall become vested as to one-third
(1/3rd) of the total number of shares of Stock subject to the Award on each of
the first, second and third anniversaries of the Grant Date, with the number of
shares of Stock that vest on any such date being rounded down to the nearest
whole share and the Award becoming fully vested on the third anniversary of the
Grant Date. Notwithstanding the foregoing, shares of Stock subject to the Award
shall not vest on any vesting date unless the Participant has remained in
continuous Employment through the applicable vesting date. Except as provided in
the first paragraph of Section 3 below, if the Participant’s Employment ceases
for any reason, the Award, to the extent not already vested, will be
automatically and immediately forfeited.
3.    Change in Control. If (i) in connection with a Change in Control the
Award, to the extent outstanding immediately prior to such Change in Control, is
assumed or continued, or a new award is substituted for the Award by the
acquiror or survivor (or an affiliate of the acquiror or survivor) in accordance
with the provisions of Section 7 of the Plan, and (ii) at any time within the
18-month period following the Change in Control, the Participant’s Employment is
terminated by the Company (or its successor) without Cause, the Award (or the
award substituted for the Award), to the extent then outstanding but not then
vested, will automatically vest in full at the time of such termination.
If in connection with a Change in Control the Award is not assumed or continued,
or a new award is not substituted for the Award by the acquiror or survivor (or
an affiliate of the acquiror or survivor) in accordance with the provisions of
Section 7 of the Plan, the Award, to the


- 1 -

--------------------------------------------------------------------------------




extent outstanding immediately prior to such Change in Control but not then
vested, will automatically vest in full upon the occurrence of such Change in
Control.
4.    Delivery of Shares. The Company shall, as soon as practicable upon the
vesting of any portion of the Award (but in no event later than March 15 of the
year following such vesting) effect delivery of the shares of Stock with respect
such vested portion to the Participant (or, in the event of the Participant’s
death, to the Beneficiary). No shares of Stock will be issued pursuant to the
Award unless and until all legal requirements applicable to the issuance or
transfer of such shares of Stock have been complied with to the satisfaction of
the Administrator.
5.    Dividends; Other Rights. The Award shall not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any Affiliate
prior to the date on which the Company delivers shares of Stock, if any, to the
Participant hereunder. The Participant is not entitled to vote any shares of
Stock by reason of the granting of the Award or to receive or be credited with
any dividends declared and payable on any share of Stock prior to the date on
which such shares of Stock are delivered to the Participant hereunder. The
Participant shall have the rights of a shareholder only as to those shares of
Stock, if any, that are actually delivered under the Award.
6.    Recovery of Compensation.
(a)    The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan.
(b)    The Award is subject to Section 6(a)(5) of the Plan. The shares of Stock
acquired hereunder are subject to forfeiture, termination and rescission, and
the Participant will be obligated to return to the Company the value received
with respect to the shares of Stock (including any gain realized on any
subsequent sale or disposition of shares) (i) in accordance with any Company
clawback or other policy relating to the recovery of incentive compensation, as
such policy may be amended and in effect from time to time, or (ii) as otherwise
required by law or applicable stock exchange listing standards, including,
without limitation, Section 10D of the Securities Exchange Act of 1934, as
amended. Nothing in the preceding sentence shall be construed as limiting the
general application of Section 10 of this Agreement.
7.    Certain Tax Matters.     
(a)    The Participant expressly acknowledges and agrees that the Participant’s
rights hereunder, including the right to be issued shares of Stock upon the
vesting or settlement of the Award (or any portion thereof), are subject to the
Participant’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholding is
due, to the Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any (the
“Withholding Obligation”).


- 2 -

--------------------------------------------------------------------------------




(b)    By accepting the Award, the Participant hereby acknowledges and agrees
that, unless the Administrator provides otherwise prior to a date on which a
Withholding Obligation occurs, the Company will hold back whole shares of Stock
otherwise deliverable under the Award having a Fair Market Value sufficient to
satisfy the Withholding Obligation (but not in excess of the applicable minimum
statutory withholding obligations or such greater amount that would not result
in adverse accounting consequences to the Company, in the determination of the
Administrator), with the Company accepting a payment in cash or by check from
the Participant to the extent of any remaining balance of the Withholding
Obligation not satisfied by such withholding of shares.
(c)    Notwithstanding subsection (b) above, nothing in this Section 7 shall be
construed as relieving the Participant of any liability for satisfying his or
her obligations under the preceding provisions of this Section and the
Participant also authorizes the Company and its subsidiaries to withhold any
amounts in respect of the Withholding Obligation from any amounts otherwise owed
to the Participant.
8.    Nontransferability. The Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan.
9.    Effect on Employment or Service Rights. Neither the grant of the Award,
nor the delivery of shares of Stock under the Award in accordance with the terms
of this Agreement, shall give the Participant any right to be retained in the
employ or service of the Company or its Affiliates, affect the right of the
Company or its Affiliates to discharge or discipline the Participant at any
time, or affect any right of the Participant to terminate his or her Employment
at any time.
10.    Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Grant Date has been furnished to the Participant. 
By accepting the Award, the Participant agrees to be bound by the terms of the
Plan and this Agreement.  Except as provided herein, in the event of any
conflict between the terms of this Agreement and the Plan, the terms of the Plan
shall control. 


11.    Governing Law. This Agreement and all claims or disputes arising out of
or based upon this Agreement or relating to the subject matter hereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Delaware without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
12.    Definitions. Initially capitalized terms not otherwise defined herein
shall have the meanings provided in the Plan, and, as used herein, the following
term shall have the meaning set forth below:    


“Beneficiary” means, in the event of the Participant’s death, the beneficiary
named in the written designation (in form acceptable to the Administrator) most
recently filed with the Administrator by the Participant prior to the
Participant’s death and not subsequently revoked, or,


- 3 -

--------------------------------------------------------------------------------




if there is no such designated beneficiary, the executor or administrator of the
Participant’s estate. An effective beneficiary designation will be treated as
having been revoked only upon receipt by the Administrator, prior to the
Participant’s death, of an instrument of revocation in form acceptable to the
Administrator.
    
14.    General. For purposes of the Award and any determinations to be made by
the Administrator hereunder, the determinations by the Administrator shall be
binding upon the Participant and any other person claiming rights to the Award.
    


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





The Participant acknowledges and agrees that (i) the signature to this Agreement
on behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (ii) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Participant.
                            
Executed as of the ___ day of [●], [●].




Company:
DUNKIN’ BRANDS GROUP, INC.

    


By:                        
Name:    
Title:    




Participant:
__________________________________

Name:    
                    
Address:    




















- 4 -